Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00660-CR

                                EX PARTE Matthew Jamal JACKSON

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 16, 2015

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On October 23, 2015, relator Matthew Jamal Jackson filed a pro se petition for writ of

habeas corpus seeking to be admitted to bail pending appeal from his final felony conviction for

aggravated robbery. Relator filed a supplemental petition on October 30, 2015.

           This court, as an intermediate court of appeals, is not authorized to grant the relief

requested. Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court

of appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by

virtue of an order, process, or commitment issued by a court or judge because of the violation of

an order, judgment, or decree previously made, rendered, or entered by the court or judge in a civil

case.” TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In criminal matters, however, an



1
  This proceeding arises out of Cause No. 2014CR0148, styled The State of Texas v. Matthew Jamal Jackson, pending
in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                  04-15-00660-CR


intermediate court of appeals has no original habeas corpus jurisdiction. Chavez v. State, 132
S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497,

500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—

San Antonio 1999, no pet.). In criminal matters, the courts authorized to issue writs of habeas

corpus are the Texas Court of Criminal Appeals, district courts, and county courts. See TEX. CODE

CRIM. PROC. ANN. art. 11.05 (West 2015). Therefore, the original and supplemental petitions for

writ of habeas corpus are dismissed for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-